1

2
                               UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                  ***
5

6    UNITED STATES OF AMERICA,                          Case No. 2:10-cr-00399-MMD-GWF

7                                   Plaintiff,                       AND
           v.
8                                                       Related Case: 2:19-cv-01540-MMD
     PAUL WAGNER,
9
                                 Defendant.                         ORDER
10

11

12         Paul Wagner was sentenced to 168 months per count, to be served concurrently,

13   on 12 counts following a jury trial. (ECF No. 169.) Wagner has exhausted his appeal and

14   now moves to vacate his judgment, seeking relief under 28 § U.S.C. 2255 (“Motion”).

15   (ECF No. 322.) Wagner’s Motion asserts one ground of ineffective assistance of

16   counsel. (Id.) Wagner has also filed a motion for appointment of counsel. (ECF No. 321.)

17   Because of the length of his sentence and Wagner’s claim of ineffective assistance of

18   counsel, the Court finds that appointment of counsel is warranted.

19         It is therefore ordered that Wagner’s motion for appointment of counsel (ECF No.

20   321) is granted. The Court will appoint Mark Eibert, who was appointed to represent

21   Wagner in connection with this direct appeal, to represent Wagner in connection with his

22   Motion.

23         It is further ordered that Wagner’s motion to proceed in forma pauperis (ECF No.

24   323) is denied as moot.

25         DATED THIS 16th day of September 2019.

26

27                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28
